                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 STEVEN F. HOTZE, MD., et al              §
                                          §
       Plaintiffs,                        §
                                          §
 v.                                       §
                                          §
 GREG ABBOTT, in his official             §   CIVIL ACTION NO. 4:20-cv-02104
 capacity as Governor of Texas, et al.,   §
                                          §
       Defendants.                        §
                                          §

_____________________________________________________________________________

      STATE DEFENANTS’ MOTION TO APPEAR TELEPHONICALLY
______________________________________________________________________________

      I write on behalf of the following Defendants in the above-referenced matter:

Governor Greg Abbott, The State of Texas, Texas Health and Human Services

Commission, Texas Department of State Health Services, Phil Wilson, and John

William Hellerstedt MD (collectively, the “State Defendants”). Earlier today, Your

Honor issued an order setting an in-person hearing for tomorrow at 10:30 A.M.

regarding Plaintiffs’ motion for an emergency temporary restraining order. I write to

request the Court’s leave to appear via telephone at this hearing. Plaintiffs’ counsel

and counsel for the remaining Defendants—Mayor Sylvester Turner and Houston

First Corporation (the “Houston Defendants”)—have consented to this request. I am

asking to appear telephonically for three main reasons.
          First, Plaintiffs’ motion for emergency relief focuses on the Houston

Defendants’ decision to cancel the State Republican Convention. 1 This motion

appears to have nothing to do with the State Defendants or with any of the claims

Plaintiffs asserted against the State Defendants in this action. Given the nature of

this motion, the State Defendants’ counsel expects to have minimal (if any)

participation at tomorrow’s hearing.

          Second, the State Defendants’ counsel has a telephone conference scheduled

on July 15, 2020 at 9:30 A.M. before Judge Edison in the matter Daywalker v.

University of Texas Medical Branch, Case 3:20-cv-00099 (S.D. Tex.). The State

Defendants’ counsel will likely be unable to attend both conferences if Your Honor is

requiring an in-person appearance. This other conference should not be an issue if I

am allowed to appear telephonically.

          Third, due largely to the recent closure of the Office of Attorney General’s

offices, I am currently sharing a car with my wife, a doctor, who needs the vehicle to

get to work. This makes getting to the Court’s hearing particularly difficult, especially

with the COVID-19 issues and restrictions regarding other means of travel.

          Thus, I respectfully request the Court’s leave to attend tomorrow’s hearing via

telephone.




1   See ECF 6.
Date: July 14, 2020   Respectfully submitted.


                      KEN PAXTON
                      Attorney General of Texas

                      JEFFREY C. MATEER
                      First Assistant Attorney General

                      RYAN L. BANGERT
                      Deputy First Assistant Attorney General

                      DARREN L. MCCARTY
                      Deputy Attorney General for Civil Litigation

                      THOMAS A. ALBRIGHT
                      Chief for General Litigation Division

                      /s/ Todd Dickerson
                      Todd Dickerson
                      Assistant Attorney General
                      Texas Bar No. 24118368
                      General Litigation Division
                      P.O. Box 12548, Capitol Station
                      Austin, Texas 78711-2548
                      Tel.: (512) 475-4082 | Fax: (512) 320-0667
                      todd.dickerson@oag.texas.gov

                      Counsel for State Defendants
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was sent
to counsel of record via CM/ECF notification on July 14, 2020:



                                       /s/ Todd Dickerson
                                       Todd Dickerson

                       CERTIFICATE OF CONFERENCE

      I hereby certify that on July 14, 2020, I conferred with counsel for Plaintiffs
(Jared Woodfill) and counsel for Mayor Sylvester Turner and Houston First
Corporation (Leah Homan and Suzanne R. Chauvin) who consented to this request.

                                       /s/ Todd Dickerson
                                       Todd Dickerson
